                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA


    LAURA LEE PETERSON, Individually and
    on Behalf of All Others Similarly Situated,
                                                            Case No. 3:12-cv-00090-TMB-MMS
                                   Plaintiffs,

                       v.                                ORDER ON DEFENDANTS’ MOTION TO
                                                           COMPEL TESTIMONY (DKT. 423)
    ALASKA COMMUNICATIONS SYSTEMS
    GROUP, INC. AND ALAKSA
    COMMUNCATIONS SYSTEMS
    HOLDINGS, INC.,
    d/b/a ALASKA COMMUNICATIONS

                                   Defendants.



                                         I.      INTRODUCTION

          The matter comes before the Court on Plaintiff Laura Lee Peterson’s 1 Motion to Compel

Testimony under Rule 30(b)(6) (the “Motion”). 2 Plaintiffs moved for expedited consideration of

the Motion, which the Court denied. 3 Defendants filed a response opposing the Motion. 4 For the

reasons discussed below, the Motion to Compel is DENIED.

                                         II.     BACKGROUND

          This class action arises out of alleged violations by Defendants of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Alaska Wage and Hour Act (“AWHA”), Alaska


1
    Peterson bring suit on behalf of herself an all others similar situated (collectively “Plaintiffs”).
2
    Dkt. 423 (Motion).
3
    Dkts. 425 (Order Requesting Expedited Consideration); 430 (Text Order).
4
    Dkt. 431 (Defendants’ Opposition).




                                                     1

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 1 of 15
Stat. §§ 23.10.050, et seq. 5 Former ACS employee Peterson filed a wage claim with the Alaska

Department of Labor and Workforce Development (the “Alaska DOL”) in 2011. 6 The Alaska DOL

determined that Peterson was not exempt from the overtime provisions of the AWHA and was

therefore entitled to overtime benefits; the Department declined to comment, however, as to

whether Peterson was exempt as a matter of federal law under the FLSA. 7

            In 2012, Peterson filed the present suit against Defendants. 8 In their Amended Complaint,

Plaintiffs allege that Defendants, as Plaintiffs’ employer, “systematically denied the sales, service

assurance, and marketing employees . . . basic overtime pay mandated by [FLSA] and [AWHA].” 9

Plaintiffs allege that Defendants “misclassif[ied] these employees as exempt from the benefits of

both federal and state overtime laws” and forced, and continue to force, these employees “to

complete false time sheets indicating that they do not work overtime hours.” 10 The Court

conditionally certified the collective action under the FLSA on December 17, 2014. 11 On




5
    Dkts. 1 (Complaint); 52 (Amended Complaint).
6
    See Dkt. 63-1 at 4 (Medina Declar. Ex. 1).
7
    Id.
8
    Dkt 1.
9
    Dkt. 52 at 3.
10
     Id.
11
   Dkt. 100 (Order Granting Motion to Conditionally Certify Class). Following conditional
certification of the FLSA collective action, twenty-one additional individuals (the “Opt-In
Plaintiffs” or the “collective action members”) initially opted-in to the action by filing notices with
the Court. See Dkts. 10; 13, 19, 121–23; 128; 133; 134; 136–39. However, several subsequently
withdrew, see Dkts. 178; 203–04; 263; 266; and the District Court removed one, Linda Gutierrez,
from the action “after she repeatedly failed to respond to counsel’s attempts to contact her, and per
stipulation by the parties,” see Dkt. 389 at 3 (Order re Defendants’ Motion to Compel Testimony)
(citing Dkt. 233 (Text Order)).

                                                    2

          Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 2 of 15
August 28, 2018, the Court granted Plaintiffs’ Motion for Certification of a Rule 23 Class Action

under AWHA. 12

           In August and September of 2015, Plaintiffs conducted depositions of ten ACS employees

designated as witnesses under Federal Rule of Civil Procedure (“Rule”) 30(b)(6). 13

      A. Plaintiffs’ Motion to Compel Rule 30(b)(6) Depositions

          On November 2, 2020, Plaintiffs filed the instant Motion, seeking to compel Defendants

to provide additional depositions and testimony under Rule 30(b)(6) on a limited number of

damages-related topics. 14 In preparing for expert discovery, Plaintiffs determined that it was

necessary to obtain additional Rule 30(b)(6) testimony on a few topics to facilitate Plaintiffs’

expert’s damages analysis. 15 On November 11, 2020, Defendants filed their Opposition. 16

Plaintiffs then filed a Reply. 17 Fact discovery closed on November 13, 2020. 18 Nevertheless, the

Court may consider the merits of Plaintiffs’ Motion. 19


12
     Dkt. 300.
13
     Dkts. 423 at 2–3; 431 at 1–3, 19; 423-2 (Plaintiffs’ Notice of 30(b)(6) Depo.).
14
     Dkt. 423 at 2.
15
     Id. at 3–4.
16
     Dkt. 431.
17
     Dkts. 434 (Reply); 435 (Plaintiffs’ Counsel Koster Decl. & Attachments).
18
     Dkt. 396 (Scheduling Order).
19
  See, e.g., Price v. Wiese, No.: 3:16-cv-1174-CAB-AHG, 2019 WL 6918201, at *1 (S.D. Cal.
Dec. 19, 2019) (“[T]the Court sua sponte reopened discovery . . . for the limited purpose of
permitting the parties to take one another’s depositions and extended the pretrial motions deadline
accordingly.”); Puletu v. Fishing Co. of Alaska, Inc., No. C05-1752RSM, 2008 WL 2242455, at
*2, *2 n.2 (W.D. Wash. May 29, 2008) (“Indeed, it is common for district courts to sua sponte
extend deadlines.”); Garrison v. Bautista, No. 2:13–cv–0479 JAM KJN P, 2014 WL 2987756, at
*5 (E.D. Cal. July 1, 2014) (“[I]n light of the delay in addressing these matters, the court will, sua
sponte, extend the dispositive motion deadline for a period of three months.”).

                                                   3

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 3 of 15
                                     III.   LEGAL STANDARD

          Rule 26(b), governing discovery between parties, provides in relevant part:

          Unless otherwise limited by court order, the scope of discovery is as follows:
          Parties may obtain discovery regarding any nonprivileged matter that is relevant to
          any party’s claim or defense and proportional to the needs of the case considering
          the importance of the issues at stake in the action, the amount in controversy, the
          parties’ relative access to relevant information, the parties’ resources, the
          importance of the discovery in resolving the issues, and whether the burden or
          expense of the proposed discovery outweighs its likely benefit. Information within
          this scope of discovery need not be admissible in evidence to be discoverable.

                                                .   .   .

          On motion or on its own, the court must limit the frequency or extent of discovery
          otherwise allowed by these rules or by local rule if it determines that:

          (i) the discovery sought is unreasonably cumulative or duplicative, or can be
          obtained from some other source that is more convenient, less burdensome, or less
          expensive;

          (ii) the party seeking discovery has had ample opportunity to obtain the information
          by discovery in the action; or

          (iii) the proposed discovery is outside of the scope permitted by Rule 26(b)(1). 20

Rule 30(b)(6) provides that, “[i]n its notice or subpoena, a party may name as the deponent a public

or private corporation, a partnership, an association, a governmental agency, or other entity and

must describe with reasonable particularity the matters for examination.” 21 “The named

organization must then designate one or more officers, directors, or managing agents, or designate

other persons who consent to testify on its behalf; and it may set out the matters on which each




20
     Fed. R. Civ. P. 26(b)(1), (2)(C).
21
     Fed. R. Civ. P. 30(b)(6).

                                                    4

        Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 4 of 15
person designated will testify.” 22 The Rule 30(b)(6) deposition notice “serves a unique function”

because “it is the sworn corporate admission that is binding on the corporation.” 23

          A Rule 30(b)(6) designee’s role “is to provide the entity’s interpretation of events and

documents.” 24 The designee need not have personal knowledge as to all relevant facts; “however,

the designee must become educated and gain the requested knowledge to the extent reasonably

available.” 25 Additionally, “[a] corporation may also satisfy its Rule 30(b)(6) obligation by

offering to be bound by prior deposition testimony regarding a noticed Rule 30(b)(6) topic.” 26

          In comparison, the testimony of an individual is distinct from the testimony of an entity,27

and discovery is not automatically cumulative merely because it can be obtained through

individual depositions, rather than Rule 30(b)(6). 28 However, “the court has an obligation to


22
     Fed. R. Civ. P. 30(b)(6).
23
  Doe v. County of Kern, No.: 1:15–cv–01641–JLT, 2017 WL 1383282, at *9 (E.D. Cal. Apr. 18,
2017) (quotation marks and citation omitted).
24
   La. Pac. Corp. v. Money Market 1 Institute. Inv. Dealer, 285 F.R.D. 481, 486 (N.D. Cal. 2012)
(citing United States v. Taylor, 166 F.R.D. 356, 361 (M.D. N.C. 1996)).
25
  Id. (citing Int’l Ass’n of Machinists & Aerospace Workers v. Werner–Masuda, 390 F. Supp. 2d
479, 487 (D. Md. 2005) (recognizing that a Rule 30(b)(6) deposition represents the entity’s
knowledge and not that of the individual deponent)).
26
  EEOC v. Boeing Co., No. CV 05–03034–PHX–FJM, 2007 WL 1146446, at *2 (D. Ariz. Apr.
18, 2007) (citation omitted); see also Requa v. C.B. Fleet Holding Co., Inc., No. 06–cv–01981–
PSF–MEH, 2007 WL 2221146, at *2 (D. Colo. July 31, 2007) (prior testimony can be designated
by a corporation to satisfy a Rule 30(b)(6) deposition).
27
   La. Pac. Corp., 285 F.R.D. at 487 (citing Sabre v. First Dominion Cap., LLC, No. 01–0214,
2001 WL 1590544, at *1 (S.D.N.Y. Dec. 12, 2001) (“A deposition pursuant to Rule 30(b)(6) is
substantially different from a witness’s deposition as an individual. A 30(b)(6) witness testifies as
a representative of the entity, his answers bind the entity and he is responsible for providing all the
relevant information known or reasonably available to the entity.”)).
28
   Id. (citing Kelly v. Provident Life & Acc. Ins. Co., No. 04cv807–AJB (BGS), 2011 WL 2448276,
at *4 (S.D. Cal. June 20, 2011) (“Plaintiff is entitled to the knowledge of the corporation and the
corporation’s positions on matters clearly relevant and discoverable in this phase of the case.
                                                   5

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 5 of 15
prevent a party from using a Rule 30(b)(6) deposition to harass the opposing party or to subject

the opposing party to unreasonably burdensome or cumulative discovery[.]” 29

          Multiple depositions of the same party are governed by Fed. R. Civ. P. 30(a)(2)(A)(ii)

which, absent the parties’ stipulation, requires a party to obtain leave of court to depose a deponent

who has already been deposed. If so requested, a court “must” grant leave to the extent consistent

with Fed. R. Civ. P. 26(b)(2). 30 The Ninth Circuit has not decided whether a corporation is a

“deponent” subject to the limitations of Rule 30(a)(2)(A)(ii), or whether those limitations apply

only to individual deponents. District courts have taken different views on whether leave is

required. 31


Therefore, any testimony provided by employees as individuals does not satisfy the need for
Plaintiff to obtain binding testimony from the corporate entity.”); Mitchell Eng’g v. City & County
of San Francisco, No. C 08–04022 SI, 2010 WL 455290, at *1 (N.D. Cal. Feb. 2, 2010) (“Even if
the general topics to be addressed at the 30(b)(6) deposition will overlap to some extent, the
questions asked and the answers given might not.”).
29
     La. Pac. Corp., 285 F.R.D. at 487 (citing Fed. R. Civ. P. 26(b)(2)(C)).
30
   Burdick v. Union Sec. Ins. Co., No. CV 07-4028 ABC(JCx), 2008 WL 5102851, at *2 (C.D.
Cal. Dec. 8, 2008) (citing In re Sulfuric Acid Antitrust Litig., No. 03 C 4576, 2005 WL 1994105,
at *2 (N.D. Ill. 2005)).
31
   Heath v. Google LLC, No. 15-cv-01824-BLF (VKD), 2018 WL 4491368, at *2–4 (N.D. Cal.
Sept. 19, 2018) (concluding that plaintiffs should be permitted to conduct a second Rule 30(b)(6)
deposition on defendant, on a narrower topic than initially sought in plaintiffs’ second Rule
30(b)(6) deposition notice); Behrend v. Comcast Corp., No. CV 09-05435-VBF (AGRx), 2009
WL 10698965, at *7 (C.D. Cal. Aug. 18, 2009) (“[T]here is a split of authority as to [third party’s]
objection that Comcast was required to seek leave of court before issuing the Rule 30(b)(6)
subpoena.”); see also Burdick, No. CV 07-4028 ABC(JCx), 2008 WL 5102851, at *3 (“This court
agrees with the reasoning and decisions of those courts which have held that the prior judicial
approval requirement applies to deposition notices and subpoenas issued to corporations pursuant
to Rule 30(b)(6) . . . Neither the text of the rule nor the committee’s note exempts Rule 30(b)(6)
depositions from the leave requirement in the event of a second deposition of a party already
deposed. ) (citing In re Sulfuric Acid Antitrust Litig., No. 03 C 4576, 2005 WL 1994105, 2005 WL
1994105, at *3 (“There is nothing in the text, history, or purpose of Rule 30 that supports the
conclusion that ‘for purposes of’ the prior judicial approval requirement for successive depositions,
Rule 30(b)(6) depositions should be treated differently from depositions of individuals.);
Ameristar Jet Charter, Inc. v. Signal Composites, Inc., 244 F.3d 189, 192 (1st Cir. 2001) (affirming
                                                   6

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 6 of 15
                                          IV.     ANALYSIS

          After consideration of the applicable factors in Rule 26 and the recent deposition testimony

obtained by Plaintiffs, the Court DENIES Plaintiffs’ Motion to Compel additional Rule 30(b)(6)

discovery.

          Here, Plaintiffs originally conducted Rule 30(b)(6) depositions in the Summer of 2015 “on

over a dozen topics” with a focus on issues necessary for class certification. 32 Plaintiffs claim that

Defendants’ 30(b)(6) designee was unable to answer basic questions about Salesforce records at

the prior 30(b)(6) deposition conducted during pre-certification discovery. 33 However, Plaintiffs

did not object at that time to the completeness or thoroughness of the testimony. 34 Plaintiffs also

seek additional Rule 30(b)(6) testimony relating to damages. 35

          It was not until October 13, 2020, that Plaintiffs served Defendants with a

“Supplemental/Amended” Rule 30(b)(6) Notice unilaterally setting an October 29, 2020

deposition date. 36 Plaintiffs allege that after hearing no response from Defendants, Plaintiffs

reached out on October 20, 2020. 37 Plaintiffs allege that in correspondence with defense counsel,




district court’s decision to quash deposition subpoena and to issue protective order vis-a-vis non-
defendant corporation because successive Rule 30(b)(6) deposition subpoena issued without leave
of court was invalid)).
32
     Dkts. 423 at 2–3; 431 at 1; 424-2 (Plaintiffs’ Notice of 30(b)(6) Depositions).
33
  Dkts. 423 at 2, 10; 424-3 at 5 (Email Exchange). Salesforce appears to be a sales tracking
database. Dkt. 424-2 at 10.
34
     Dkt. 431 at 12; see also Dkts. 432-5 (Marshall Depo.); 424-3 at 6.
35
     Dkt. 423 at 11–14.
36
     Dkts. 423 at 2, 4; 424-2 (Amended Notice).
37
     Dkt. 423 at 5.

                                                   7

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 7 of 15
defense counsel proposed a discovery quid pro quo: that Defendants would be amenable to

producing a 30(b)(6) deponent on the condition that Plaintiffs allow Defendants to depose absent

class members. 38 On October 27, 2020, Plaintiffs told Defendants they would not agree to

additional absent class depositions because such consent would “flout the Court’s ruling and

impose burdens on absent class members,” and the following day Defendants confirmed they

would not produce additional Rule 30(b)(6) witnesses to be deposed. 39 Plaintiffs then filed the

instant motion to compel. 40 After Defendants refused to present a 30(b)(6) witness, Plaintiffs

noticed five fact witness depositions for the week of November 9, 2020, 41 and subsequently

re-deposed four ACS managers. 42

          Plaintiffs’ “Supplemental/Amended” Rule 30(b)(6) Notice seeks testimony regarding:

          three of the originally noticed topics—i.e., Topics 4 (Time Keeping), 11 (Time
          Stamped Data/ESI—sources of time-stamped ESI or event data records involving
          Class Members), and 12 (Time Stamped Data/ESI—retention, collection, and
          production of documents (electronic and physical) related to Class Members)—to
          obtain answers to questions that Defendants’ prior 30(b)(6) designee was unable to
          answer concerning Salesforce (i.e., Topic 11), to obtain corporate testimony in
          response to recent representations made by Defendants’ counsel that implicate the
          document retention topic (i.e., Topic 12), and to understand what changes, if any,
          have occurred during the last five years with respect to time keeping and time-
          stamped data/ESI (i.e., Topics 4, 11, and 12). . . . [And] deposition testimony
          concerning Defendants’ payroll records and data (i.e., Topic 13); the addition of
          one limited topic was prompted by Plaintiffs’ examination of damages-related
          payroll documents in preparation for upcoming expert discovery (including payroll
          documents recently produced for absent Class Members)[.] 43

38
     Dkts. 423 at 5; 424-3 at 3.
39
     Dkts. 423 at 2 n.1, 5–6; 424-3 at 2.
40
     Dkt. 423.
41
     Id. at 6 n.6.
42
     See Dkts. 431 at 7–10; 434 at 3 n.8, 4 n.9, 6 n.13.
43
  Dkt. 423 at 4, 7–14. Plaintiffs state that “Topics 4, 11, and 12 of Plaintiffs’ October 13, 2020
30(b)(6) Notice are virtually identical to Topics 4, 11, and 12 of the August 18, 2015 30(b)(6)
                                                    8

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 8 of 15
Plaintiffs argue they have identified Salesforce as an important source of time-stamped ESI for

purposes of their damages analysis, and Defendants’ last 30(b)(6) designee was inadequately

prepared or sufficiently knowledgeable to answer a number of basic questions about Salesforce. 44

Plaintiffs also argue that Defendants should be compelled to produce a 30(b)(6) witness to address

what, if any, changes in time keeping and time-stamped data/ESI have occurred since the 30(b)(6)

depositions that took place over five years ago and because the class includes employees who

worked at ACS at any point between April 2010 and March 2019, the five-year-old testimony “is

potentially stale” for certain class members. 45 Plaintiffs argue that Defendants should also be

compelled to produce a 30(b)(6) witness “to elucidate recent representations by Defendants

regarding the non-existence of certain records. 46 Finally, Plaintiffs contend Defendants should be

compelled to produce a 30(b)(6) witness to address Defendants’ payroll practices and clarify the

meaning of terms listed within Defendants’ payroll documents, including recently produced

payroll records for absent class members. 47

          Moreover, Plaintiffs argue the discovery sought satisfies Rule 26(b)(1) because it is highly

relevant, proportional to the needs of the case and its likely benefit strongly outweighs any burdens

on Defendants. 48 Plaintiffs contend that the information sought is relevant for their damages



Notice, apart from the fact that Topic 12 now consists of fewer subtopics.” Id. at 4 n.4 (citing
Koster Decl., Ex. B, October 13, 2020 30(b)(6) Notice at 6 n.1, 7 n.2, 8 n.4, 9 n.5)).
44
     Dkt. 423 at 7–8, 10.
45
     Id. at 11–12 (noting this testimony covered Topics 4, 11, and 12).
46
     Id. at 11–13.
47
     Id. at 11, 13–14 (noting this testimony covered Topic 13).
48
     Id. at 16–18.

                                                   9

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 9 of 15
preparation to ensure they are not at “an informative disadvantage, relative to Defendants” and the

discovery is highly targeted and therefore proportional to the needs of the case and is not unduly

burdensome—as tacitly acknowledge by Defendants who raised the discovery quid pro quo. 49

Accordingly, Plaintiffs argue the Court should grant their Motion and compel Defendants to

submit to additional 30(b)(6) depositions. 50

          Defendants contend that their witness who testified about Salesforce was prepared and any

issues the designated witness may have had in answering specific questions was the result of

Plaintiffs’ vague and unclarified requests or Plaintiffs’ questions exceeding the scope of relevant

information. 51 Further, Defendants argue, class counsel did not object to the witness’s testimony

and has therefore waived any subsequent objections. 52

          Defendants argue that Plaintiffs were already able to depose ten corporate designees

between August 26–September 3, 2015, at great time, expense, and preparation to both parties. 53

At the close of the 2015 depositions, Plaintiffs’ counsel raised no complaints or concerns and

waited five years, on the eve of the close of discovery, to raise objections. 54 Additionally,

Defendants point out that when they did not automatically agree to schedule additional Rule

30(b)(6) depositions, Plaintiffs threated to depose “‘individuals who we believe are likely to have




49
     Id. at 17–18; see also Dkt. 434 at 10–11.
50
     Dkt. 423 at 9–11.
51
     Dkt. 431 at 11–17.
52
     Id. at 17–18.
53
     Dkts. 431 at 3–6; 432 at ¶¶ 6– 7; see also Dkt. 423 at 2 n.2.
54
     Dkt. 431 at 5–6.

                                                   10

      Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 10 of 15
knowledge.’” 55 A threat, Defendants contend, Plaintiffs followed through with by “noticing the

deposition of five ACS manages, four of whom were previous 30(b)(6) designees; Mike Wilson,

Dierdre Williams, Michael Morris and Lynn Concepcion-Glover.” 56 Plaintiffs have since deposed

three ACS managers: Wilson, Williams, and Morris. 57

           Defendants argue that lengthy individual depositions taken last week of ACS managers

(who previously appeared as designated witnesses in 2015) demonstrate that Plaintiffs

misrepresented the real reason for seeking to reopen the 30(b)(6) deposition, which has been to

accomplish a complete “do over” on the designated topics. 58 Further, given “the many hours spent

[last] week have accomplished what class counsel really sought all along and there is no remaining

bona fide need to reopen the 30(b)(6) deposition.” 59

           Defendants state that on November 9, 2020, Plaintiffs’ counsel deposed Mike Wilson for

three hours, asking questions that “were largely repetitive of the kinds of questions he had

answered during the 2015 30(b)(6) deposition[.]” 60 Defendants point out that at the conclusion of

Wilson’s deposition, ACS counsel stated ACS endorsed Wilson’s testimony “as that of the

corporation” thereby mooting any remaining need to reopen Rule 30(b)(6) depositions. 61 On




55
     Id. at 6 (quoting Dkt. 432-15 (Email Exchange)).
56
     Id. at 7 (citing Dkt. 432-17 (Email Exchange & Depo. Notice)).
57
     Id. at 19.
58
     Id. at 2.
59
     Id.
60
     Id. at 7– 8; 432 at ¶¶ 25–26.
61
     Dkts. 431 at 8; 432 at ¶ 27.

                                                 11

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 11 of 15
November 10, 2020, Plaintiffs’ counsel deposed Dierdre Williams for a second time; 62 in this

instance, for Topic 4 (time reporting) and the single new topic (13) sought by plaintiffs: Payroll

Records and Data. 63 Williams’s second deposition focused primarily on the several payroll data

subcategories sought in Plaintiffs’ current 30(b)(6) notice, and Williams answered numerous

questions about “subtopic a: ’types of compensation/payments reflected in the payroll records and

data.’” 64 Williams answered questions about subtopic b: “the meaning of all terms that reflect

payments . . . in payroll registers and other payroll records and data.” 65 She also answered

questions on “subtopic c”: “‘the format in which payroll records and data are stored,’” and

“subtopic d: ‘the location and maintenance of payroll records and data.’” 66 Moreover, Defendants

state that ACS’s counsel endorsed Williams’s deposition testimony as that of the corporation,

thereby mooting any remaining need for reopening the 30(b)(6) deposition. 67

           On November 11, 2020, Mike Morris, who was also deposed in 2015, was deposed for an

additional six hours. 68 Defendants state that Morris covered all the Topic 11 and Topic 12

subtopics raised by Plaintiffs, including questioning him regarding the missing records. 69 ACS’s




62
     See Dkt. 432-13 (Williams’s 2015 Depo.).
63
     Dkt. 431 at 8.
64
     Id.
65
     Id. at 8–9.
66
     Id.; Dkt. 432 at ¶¶ 28–30.
67
 Dkt. 431 at 8–9, 19. However, counsel’s declaration only contains averments that ACS endorsed
Morris and Wilson’s testimony. See Dkt. 432 at ¶¶ 27, 31.
68
     Dkt. 431 at 9.
69
     Dkts. 431 at 9–10, 19; 432 at ¶ 31.

                                                12

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 12 of 15
counsel endorsed Morris’s deposition testimony as that of the corporation, thereby mooting any

remaining need for reopening the 30(b)(6) deposition. 70

           On November 13, 2020, Plaintiffs deposed Lynn Concepcion-Glover, who provided

information regarding landline phone records, and time stamped state/ESI topics 11(a), 11(c) –(k),

and 11(n)–(p), and provided her assumptions about Salesforce terminology—though admitted she

was unfamiliar with Salesforce records. 71

           Plaintiffs, in their Reply, counter that even following four fact depositions on ACS

managers, they still lack sufficient details on various topics including Salesforce records and

terminology, payroll practices and records, “time-stamped data/ESI” terminology, and information

regarding Defendants’ claims of missing records. 72 Plaintiffs contend that information regarding

why the records are missing especially important given Plaintiffs’ potential need to show that

Defendants improperly failed to retain earlier landline records, “which are a source of time-

stamped data and pertinent to [a] damages analysis.” 73 Additionally, Plaintiffs argue that they

diligently sought testimony last week regarding Defendant payroll practices, but Defendants failed

to produce the current head of payroll for a fact deposition. 74



70
     Dkt. 432 at ¶ 31.
71
   See Dkts. 434 at 3 n.8, 4 n.9, 6 n.13, 10 n.26 (noting deponents did not provide ”testimony
regarding the meaning of terms within reports or query reports” including “such data/ESI and
regarding the retention, collection, and production of such data/ESI”); 435-9 (Concepcion-Glover
Depo.).
72
     Dkt. 434 at 4–10, 10 n.26.
73
   Dkts. 434 at 10 n.26; see also id. at 2, 2 n.1 (stating “[t]his is not the first time that Defendants
have deleted or failed to retain data” and noting “Defendants deleted years of computer login-
in/log-off activity records spanning 2015-2017.”).
74
     Id. at 9.

                                                  13

       Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 13 of 15
          This is far from the first discovery dispute to arise in this case, 75 and the parties continue

to demonstrate an inability to resolve discovery disputes amicably and without court intervention.

Despite the Court’s previous limitations on pre-certification discovery, 76 based upon the facts

presented to this Court, and the considerations set forth in Fed. R. Civ. P. 26(b)(2), this Court finds

that Plaintiffs had ample opportunity by discovery to obtain the information sought by the second

deposition notice. 77

          There was no need to wait until the eleventh hour, immediately prior to the close of fact

discovery, and after five years had elapsed from the time of the initial Rule 30(b)(6) deposition.

Additionally, Plaintiffs acknowledge that most of the topics in the Amended Notice “are

substantively identical to the August 2015 30(b)(6),” 78 cutting against Plaintiffs’ argument such

depositions would not be cumulative and unnecessary. Moreover, the additional depositions

Plaintiffs accomplished in November—to which Defendants agreed to be bound—obviates the

need to reopen Rule 30(b)(6) depositions. Although Plaintiffs argue that “fact witness depositions




75
     See, e.g., Dkts. 40; 259; 389; 413; 429.
76
   See Dkt. No. 153 (Stipulation: Scheduling Order Re Class Claims) (describing stage of the case
in which 30(b)(6) depositions proceeded as “[p]re-certification class discovery, that is, discovery
necessary for determining whether the claims brought in this action may be certified under Federal
Rule of Civil Procedure 23”); Dkt. No. 40, Order at 7–9 (holding that “the appropriate scope of
precertification discovery is that information necessary to prove the class is certifiable, which does
not necessarily include broad merits discovery”; denying in part Plaintiff Peterson’s motion to
compel certain damages-related records during pre-certification class discovery and ruling that
“extensive discovery into the merits and damages of the case [during precertification class
discovery] is not warranted”).
77
     See Burdick, No. CV 07-4028 ABC(JCx), 2008 WL 5102851, at *3.
78
  Dkt. 423 at 18 (“[T]hree of the four noticed topics are substantively identical to the August 2015
30(b)(6)”).

                                                    14

      Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 14 of 15
are not a substitute for the 30(b)(6) testimony Plaintiffs seek” and “are an inferior option,” 79 it

appears Plaintiffs obtained discoverable testimony on the topics sought in their Amended Notice

during the November 2020 depositions, even if the testimony was not as complete as Plaintiffs

wish. Further, Plaintiffs’ dissatisfaction with the contents of the responses and documents

produced does not convince this Court that Defendants, five years after initial Rule 30(6)(b)

depositions and after the close of discovery, should be compelled to produce additional Rule

30(b)(6) testimony. 80 Accordingly, the Motion to Compel at Docket 423 is DENIED. 81


                                       V.     CONCLUSION

       Accordingly, Plaintiffs’ Motion is DENIED.

       IT IS SO ORDERED.

       Dated at Anchorage, Alaska, this 22nd day of November 2020.


                                                      /s/ Timothy M. Burgess
                                                      TIMOTHY M. BURGESS
                                                      UNITED STATES DISTRICT JUDGE



79
  Dkt. 423 at 6 n.6; see also Dkt. 434 at 3–4 (Plaintiffs confirm that following the recent fact
depositions, the “scope of 30b(b)(6) testimony Plaintiffs seek is substantially narrower.”).
80
  See Dkt. 434 at 2–3, 6 n.14. A party does not have a right to compel depositions merely to test
the adequacy of opposing party’s preservation or production efforts. See Fed. R. Civ. P.
37(a)(3)(B), (e); see also Fed. R. Civ. P. 26; Fed. R. Civ. P. 34.
81
   As previously stated, it remains an open question as to whether the party seeking additional Rule
30(B)(6) depositions must seek leave of the court to reopen such discovery. See Behrend, No. CV
09-05435-VBF (AGRx), 2009 WL 10698965, at *7. Plaintiffs contend that no leave from the court
is required to obtain further 30(b)(6) testimony. Dkt. 423 at 14–16. Conversely, Defendants argue
that here the topics sought in the second deposition are, for the most part, identical to those sought
in the first 30(b)(6) depositions, and Plaintiffs must establish good cause for re-opening the
depositions. Dkt. 431 at 10. However, the Court need not decide whether leave to conduct
additional Rule 30(b)(6) depositions is required because even if leave is unnecessary, Plaintiffs’
Motion fails on the merits.

                                                 15

     Case 3:12-cv-00090-TMB-MMS Document 436 Filed 11/22/20 Page 15 of 15
